The facts in this ease are entirely different from the facts in Matter of Burns (Sullivan) (199 Misc. 1005, affd. 278 App. Div. 1023, affd. 303 N. Y. 601) and, hence, the principle invoked there for declaring invalid the whole designating petition is not applicable here. The designating petition here contains 314 pages. Only 66 of these pages were directly attacked and only 53 of the signatures were invalidated by the board of elections. It is admitted that 660 valid signatures remained on the said 66 pages and that only 350 valid signatures are required to qualify the candidates for the. public office named. There is no proof whatever that all or any substantial number of the pages of the designating petition is “ permeated with fraud,” as there was in the Burns case. The general allegation to this effect *1022in appellants’ petition to the court, remaining unsupported by the proof, is a conelusory statement which must be disregarded, particularly in view of the sufficient number of admittedly valid signatures on the said 66 pages of the designating petition. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.